Supreme Court of Florida
                         FRIDAY, NOVEMBER 16, 2018

                                                            CASE NO.: SC18-1573
LEAGUE OF WOMEN VOTERS OF vs.                   RICK SCOTT, GOVERNOR,
FLORIDA, ET AL.                                 ET AL.

Petitioner(s)                                   Respondent(s)

      On October 15, 2018, we issued an order holding that, barring unforeseen

circumstances and assuming the Justices at issue finish their terms, the vacancies

created by the mandatory retirements of Justice Pariente, Justice Lewis, and

Justice Quince would occur outside Governor Scott’s term in office. Therefore,

we explained, Governor Scott lacked the authority both to make appointments to

fill those vacancies, and also to direct the JNC to submit its nominations by

November 10, 2018.

      We now further hold that the phrase “within thirty days from the occurrence

of a vacancy” in article V, section 11(c) of the Florida Constitution requires the

JNC to make its nominations no later than thirty days after the occurrence of a

vacancy, and does not prohibit the JNC from acting before a vacancy occurs.

      Petitioners have requested that the JNC reopen its application period for the

vacancies at issue in this case. We recognize that there is no impediment to the

JNC reopening its application period.
CASE NO.: SC18-1573
Page Two


      Accordingly, except to the extent our October 15, 2018, order provides

otherwise, the Emergency Petition for Writ of Quo Warranto is hereby denied, and

the Emergency Supplemental Petition for Writ of Quo Warranto and for

Constitutional Writ is likewise hereby denied.

CANADY, C.J., and POLSTON, LABARGA, and LAWSON, JJ., concur.
LAWSON, J., concurs and concurs specially with an opinion, in which
CANADY, C.J., and LABARGA, J., concur.
LEWIS, J., dissents with an opinion, in which PARIENTE, J., concurs.
QUINCE, J., dissents with an opinion, in which PARIENTE and LEWIS, JJ.,
concur.

NO REHEARING WILL BE ALLOWED.

LAWSON, J., concurring and concurring specially.

      I fully concur in the order denying any additional relief in this case and write

separately to respectfully address Justice Lewis’s dissenting contention that “[t]he

majority today has reached an unfounded result that ignores the plain and explicit

language of the Florida Constitution that the voters have established as our sacred

governing document.”

      Two provisions of the Florida Constitution are at issue. The first, article V,

section 11(a), deals with the Governor’s appointment authority and the timing of

those appointments. In relevant part, that section states: “Whenever a vacancy

occurs in a judicial office to which election for retention applies, the governor shall
CASE NO.: SC18-1573
Page Three


fill the vacancy by” appointment. Art. V, § 11(a), Fla. Const. (emphasis added).

This provision served as the basis for our unanimous October 15, 2018, declaration

in this case that barring unforeseen circumstances, the vacancies created by the

mandatory retirements of Justices Pariente, Lewis, and Quince will occur outside

of Governor Scott’s term in office—a proposition consistently agreed to by

Governor Scott in filings and argument before this Court.

      The second provision, article V, section 11(c), deals with a judicial

nominating commission’s nomination authority and the timing of its nominations.

That provision reads in relevant part:

              (c) The nominations shall be made within thirty days from the
      occurrence of a vacancy unless the period is extended by the governor
      for a time not to exceed thirty days.
Art. V, § 11(c), Fla. Const. (emphasis added).

      Since their inception, Florida’s judicial nominating commissions have read

this language as creating a deadline by which they must make nominations—and

thereby allowing them to make their nominations prior to the date of a vacancy.

That is the most reasonable reading of the language and is consistent with this

Court’s precedent analyzing similar language. See Barco v. Sch. Bd. of Pinellas

Cty., 975 So. 2d 1116 (Fla. 2008). In Barco, this Court unanimously held the
CASE NO.: SC18-1573
Page Four


phrase “within 30 days after” to mean “not later than” 30 days after. Id. at 1123-

24. Applying the unanimous Barco reasoning, article V, section 11(c), requires

that a judicial nominating commission make its nominations no later than 30 days

after the vacancies occur—which authorizes nominations prior to the vacancies.

The fact that this is how Florida’s JNCs have consistently interpreted the people’s

constitution also carries legal significance because a “constitutional . . .

construction traditionally given to a provision [of the constitution] by those officers

affected thereby is presumably correct” and should not be rejected unless

“manifestly erroneous.” Fla. Soc’y of Ophthalmology v. Fla. Optometric Ass’n,

489 So. 2d 1118, 1120-21 (Fla. 1986) (citation omitted).

      There are no other constitutional provisions alleged by Petitioners or cited in

the dissent as relevant to the issue of whether the Supreme Court Judicial

Nominating Commission is empowered to act prior to the occurrence of an actual

vacancy. Indeed, even Petitioners have appropriately acknowledged that “nothing

in the Florida Constitution prevents a JNC from starting its process before the

vacancy.” Emergency Petition for Writ of Quo Warranto at 20. I conclude based

upon a reasoned analysis of the relevant constitutional language, and our relevant

precedent, that the Supreme Court JNC has not acted outside its authority by
CASE NO.: SC18-1573
Page Five


initiating its process to make nominations to fill the certain-to-occur and

impending vacancies of my valued colleagues.

CANADY, C.J., and LABARGA, J., concur.

LEWIS, J., dissenting.

      The majority today has reached an unfounded result that ignores the plain

and explicit language of the Florida Constitution that the voters have established as

our sacred governing document. Instead of faithfully interpreting the language set

forth in our Constitution, the majority presents flawed reasoning to support its

desired result. Simply put, the Judicial Nominating Commission (JNC) has no

power to act without the occurrence of an actual vacancy, according to the plain

language of the Florida Constitution and the JNC’s own Rules of Procedure. I will

not sit silently while the majority muddles—or disregards—our Constitution and

related rules. Accordingly, I would dissent from the majority’s order.

      The process for filling a vacancy in judicial office is specifically governed

by article V, section 11 of the Florida Constitution. In relevant part, section 11(a)

provides in full:

             (a) Whenever a vacancy occurs in a judicial office to which
      election for retention applies, the governor shall fill the vacancy by
      appointing for a term ending on the first Tuesday after the first
      Monday in January of the year following the next general election
CASE NO.: SC18-1573
Page Six


         occurring at least one year after the date of appointment, one of not
         fewer than three persons nor more than six persons nominated by the
         appropriate judicial nominating commission.

Art. V, § 11(a), Fla. Const. (emphasis added). Further, the relationship of a

vacancy and nomination is a constitutionally directed process governed by section

11(c):

                 (c) The nominations shall be made within thirty days from the
         occurrence of a vacancy unless the period is extended by the governor
         for a time not to exceed thirty days. The governor shall make the
         appointment within sixty days after the nominations have been
         certified to the governor.

Art. V, § 11(c), Fla. Const. (emphasis added). Governor Bush sought this Court’s

advisory opinion in Advisory Opinion to the Governor re Judicial Vacancy Due To

Mandatory Retirement (Mandatory Retirement), 940 So. 2d 1090 (Fla. 2006), and

sought to make a prospective appointment. Id. at 1091. However, this Court

unanimously agreed that the vacancy occurred upon the expiration of the term. Id.

         Further, in recognizing that JNCs cannot begin their work until a vacancy

occurs, this Court’s full quote in In re Advisory Opinion to the Governor (Judicial

Vacancies), 600 So. 2d 460, 462 (Fla. 1992), suggested that resignations be

submitted in advance to avoid prolonged vacancies:

          Vacancies in office are to be avoided whenever possible. We are
          confident that the framers of article V intended that the nominating
CASE NO.: SC18-1573
Page Seven


       and appointment process would be conducted in such a way as to
       avoid or at least minimize the time that vacancies exist. Judges are
       encouraged to and do submit their resignations, to be effective in the
       future, at a time that permits the process to proceed in an orderly
       manner and keep the position filled.

Id. (emphasis added).

     Although made in the context of a vacancy caused by resignation with a

future effective date, Judicial Vacancies then went on to confirm that the JNC

process begins after a vacancy occurs:

      When a letter of resignation to be effective at a later date is received
      and accepted by you, a vacancy in that office occurs and actuates the
      process to fill it. The duties of the appropriate nominating
      commission start and its list should be submitted within thirty days of
      your acceptance of the resignation unless extended an additional
      thirty days. The appointment shall be made within sixty days after
      receipt of the nominations.

Id. (emphasis added); id. at 463 (“A nominating commission’s job begins when

you receive and accept a letter of resignation.”); cf. In re Advisory Opinion to

Governor, 276 So. 2d 25, 29-30 (Fla. 1973) (“Of course, resignations under Fla.

Stat. s 99.012, F.S.A. (Resign to Run Law) or under similar circumstances do not

create a vacancy which activates the duties of the commissions or empower the

Governor to make direct appointments.” (emphasis added)).
CASE NO.: SC18-1573
Page Eight


      Further, this Court’s decision in Pleus v. Crist, 14 So. 3d 941 (Fla. 2009),

read the plain language of the constitution to govern the time that the JNC can

function:

              Article V, section 11(c), governs the time periods applicable to
      judicial nominating commissions in nominating judicial applicants to
      fill vacancies and to the governor in making judicial appointments.
      That provision of the constitution expressly requires the following:
      “The nominations shall be made within thirty days from the
      occurrence of a vacancy unless the period is extended by the governor
      for a time not to exceed thirty days. The governor shall make the
      appointment within sixty days after the nominations have been
      certified to the governor.”

Id. at 943 (emphasis added) (quoting art. V, § 11(c), Fla. Const.).

      Notably, even the Rules of Procedure for the Supreme Court JNC buttress

the foundational principle that the JNC cannot begin receiving applications until

after a vacancy occurs:

      Whenever a vacancy occurs on the Supreme Court . . . the Supreme
      Court Judicial Nominating Commission (the “Commission”) shall
      receive and review applications submitted by those applicants who
      timely request consideration.

(Emphasis added.) The establishment of these Rules of Procedure is

constitutionally required for each JNC in Florida. See art. V, § 11(d), Fla. Const.

(“Uniform rules of procedure shall be established by the judicial nominating

commissions at each level of the court system.”). Further, “JNCs are required to
CASE NO.: SC18-1573
Page Nine


operate in accordance with the Uniform Rules of Procedure applicable to each

level of JNC.” Judicial and Judicial Nominating Commission Information,

http://www.flgov.com/judicial-and-judicial-nominating-commission-information/

(last visited Oct. 31, 2018).

     The same section of the JNC’s rules also provides that the JNC must give

notice of the vacancy:

             The Commission shall provide notice of the vacancy and the
      deadline for applications to The Florida Bar, county and local bar
      associations (including minority and women’s bar associations), and
      at least one newspaper of general circulation in the relevant
      jurisdiction.

Providing notice of a vacancy, however, necessarily implies that the vacancy must

actually exist before notice is given. Thus, the language set forth in the Rules of

Procedure support the contention that the JNC “shall receive . . . applications” only

“[w]henever a vacancy occurs.”

      Likewise, past governors have also interpreted the JNC process in the same

manner. See, e.g., Mandatory Retirement, 940 So. 2d at 1091 (Governor Bush’s

letter noted, “Although I understand that a physical vacancy occurs upon the

termination of the term, a question has arisen as to when a constitutional vacancy

occurs, effectuating the process to fill it.”); Advisory Op. to Gov. re Appointment
CASE NO.: SC18-1573
Page Ten


or Election of Judges, 983 So. 2d 526, 527 (Fla. 2008) (Governor Crist’s letter

noted that, in accord with this Court’s 2002 advisory opinion quoted above, his

general counsel notified a JNC of a vacancy after a vacancy occurred due to failure

of any candidates to qualify for election, and that the JNC advertised the vacancy

and application deadline the next day).

      Similarly, even Governor Scott’s current official state website indicates that

he notifies the JNC of a vacancy after the vacancy occurs, rather than before. See

Judicial and Judicial Nominating Commission Information,

http://www.flgov.com/judicial-and-judicial-nominating-commission-information/

(last visited Oct. 31, 2018) (“Upon notification of a vacancy, the Governor requests

the Chair of the JNC to convene the JNC for the purpose of selecting and

submitting names of qualified individuals to the Governor for appointment to the

bench. . . . The JNC has no more than sixty days from the time it is requested to

convene to nominate no fewer than three and no more than six applicants to the

Governor. The Governor has sixty days to appoint a judge from among the

nominees.” (emphasis added)).

      Therefore, based on the Constitution, the case law from our Court, and the

JNC’s own Rules of Procedure, it is, in my view, absolutely clear that the Supreme
CASE NO.: SC18-1573
Page Eleven


Court JNC cannot begin accepting applications under the nomination process until

a vacancy has occurred and certainly cannot terminate that process before a

vacancy has even occurred. The JNC is constitutionally powerless to act in the

abstract. It can only come to life and operate after the governor validly submits

notice that a vacancy exists, and the governor can only do so once he or she has the

legitimate power and authority to appoint (i.e., when the vacancy occurs). The

contrary result reached by the majority today vests in the JNC powers independent

of the governor to act and select nominees, even years before any actual vacancy

occurs. Under the majority’s misdirected result, the JNC could have independently

begun and concluded the nomination process six years ago, because it was

common knowledge at that time that the mandatory retirement age set forth in the

Constitution would become operative six years in the future. However, allowing

the JNC to begin to operate before any vacancy occurs runs afoul of the limited

scope that JNCs were granted under our Florida Constitution. In my view, the

unlimited independent power created by the majority today is a more than puzzling

result that has absolutely no constitutional or legal justification.

      Instead, the reasoning of the majority simply pulls a portion of one sentence

which has nothing whatsoever to do with a JNC’s authority as to when it may
CASE NO.: SC18-1573
Page Twelve


begin the process and only describes when the nominations must be completed to

reach its misdirected result. That defective reasoning produces a misdirection of

Florida’s constitutional process for the operation of the JNC. The portion of the

sentence utilized by the majority does not support the result here that JNCs have

the unbridled independent authority to conduct the nomination process totally

divorced from when a judicial vacancy actually occurs and without any direction

by the Executive having the valid power to make the ultimate appointment. See

art. V, § 11(c), Fla. Const. (“The nominations shall be made within thirty days

from the occurrence of a vacancy . . . .” (emphasis added)). The majority’s order is

the expression of an incorrect result, not a proper intellectual and legal analysis of

the very important issue with which we are confronted.

      Adding insult to injury, the concurring and concurring specially opinion

warps this Court’s prior decision in Barco v. School Board of Pinellas County, 975

So. 2d 1116 (Fla. 2008), which was a case concerning the timing of motions for

attorneys’ fees under Florida Rule of Civil Procedure Rule 1.525 in an existing

case, as lending support to the argument that the JNC has the authority to begin the

nomination process before a vacancy occurs. This contention is plainly

disingenuous and totally unsupported. Barco’s holding determined the final and
CASE NO.: SC18-1573
Page Thirteen


ending deadline within which a party could file a motion for attorneys’ fees in an

existing, pending case. It did not, however, determine the beginning date on which

a party could file a motion without a case existing. Furthermore, our holding in

Barco was made in the context of a motion filed in an existing case. 1 The

concurring and concurring specially opinion’s attempt to read a beginning date

before a case was in existence within Barco’s holding is inappropriate. Instead of

attempting to distinguish or refute the numerous, directly relevant cases mentioned

above that inform my analysis on the onset of the JNC nomination process, the

concurrence and concurrence specially simply tries to play hide-the-ball and

erroneously attempts to portray applicability of Barco where none exists.

      Additionally, and tellingly, the concurring and concurring specially opinion

provides absolutely no support to justify the premise that “[s]ince their inception,

Florida’s judicial nominating commissions have read this language as creating a

deadline by which they must make nominations—and thereby allowing them to



       1. Specifically, in Barco, we noted that, “despite the requirement that
motions for attorneys’ fees be filed within a reasonable time after the entry of
judgment, a party seeking attorneys’ fees also had to plead entitlement to fees in
the complaint or answer.” 975 So. 2d at 1119. Thus, the right to file this motion
arises only after a party has proven entitlement to those attorneys’ fees within an
existing case that is being litigated.
CASE NO.: SC18-1573
Page Fourteen


make their nominations prior to the date of a vacancy.” Concurring and

Concurring Specially Op. at 3. Nevertheless, what prior JNCs have or have not

done without challenge under different circumstances not present in the instant

litigation is in no way controlling authority.

      Finally, the concurring and concurring specially opinion’s view disregards

the principles of constitutional construction, which guide our interpretation of

constitutional provisions. This Court has clearly and repeatedly explained these

rules of construction:

      We begin by observing that the polestar of constitutional construction
      is voter intent. City of St. Petersburg v. Briley, Wild & Assocs., Inc.,
      239 So. 2d 817, 822 (Fla. 1970). . . . Further, when interpreting a
      constitutional provision we must give effect to every provision and
      every part thereof. Dep’t of Envtl. Prot. v. Millender, 666 So. 2d 882,
      886 (Fla. 1996) (“[E]ach subsection, sentence, and clause must be
      read in light of the others to form a congruous whole so as not to
      render any language superfluous.”). “Ambiguity is an absolute
      prerequisite to judicial construction” and “when constitutional
      language is precise, its exact letter must be enforced . . . .” Fla.
      League of Cities v. Smith, 607 So. 2d 397, 400 (Fla. 1992). These
      foundational principles guide our analysis.
             In interpreting a constitutional amendment, we begin with the
      amendment’s plain language. Ervin v. Collins, 85 So. 2d 852, 855
      (Fla. 1956) (“We are called on to construe the terms of the
      Constitution, an instrument from the people, and we are to effectuate
      their purpose from the words employed in the document.”); see also
      Fla. Soc’y of Ophthalmology v. Fla. Optometric Ass’n, 489 So. 2d
      1118, 1119 (Fla. 1986) (“Any inquiry into the proper interpretation of
CASE NO.: SC18-1573
Page Fifteen


      a constitutional provision must begin with an examination of that
      provision’s explicit language.”).

Benjamin v. Tandem Healthcare, Inc., 998 So. 2d 566, 570 (Fla. 2008) (footnote

omitted).

      These rules of constitutional construction under which this Court operates

require that we read “each subsection, sentence, and clause . . . in light of the

others to form a congruous whole so as not to render any language superfluous.”

Millender, 666 So. 2d at 886. The concurring and concurring specially opinion

attempts to use the end date of the nomination process (i.e., “within thirty days

from the occurrence of a vacancy”) to inform the onset of the JNC’s constitutional

authority to begin this process. This incorrect interpretation fails to read article V,

section 11 in its entirety in order to form a congruous whole. Our Constitution

does not contain a separate provision that indicates when a JNC may begin its

nomination process. It does, however, explicitly delineate when the governor

gains the appointment power necessary to convene the JNC in order to begin the

nomination process—“Whenever a vacancy occurs.” Art. V, § 11(a). Reading the

language of section 11(a) alongside that of section 11(c), and giving each its full

effect, it becomes clear that the beginning point at which the JNC can start the

nomination process is “[w]henever a vacancy occurs.” Id. (emphasis added). The
CASE NO.: SC18-1573
Page Sixteen


majority’s, and the concurring and concurring specially opinion’s, desperate

attempt at reading contrary meaning into this provision is a frightening attempt to

seize upon a single phrase of a constitutional provision in order to pervert the

subject and actual words to reach a desired result. Our democracy deserves better.

      Abiding by the clear will of the people of this State, as set forth in our

Florida Constitution, in an impartial manner and without regard for predetermined

results is a vital component of our democracy and our judicial system. The people

of Florida have entrusted in this Court the responsibility to apply the Constitution

faithfully and independently of our own personal opinions and ideologies of what

result is “right.” Today, instead of adhering to these foundational principles, the

majority charts its own path and completely ignores the will of the people as

expressed in actual words in our documents to reach its result. The result reached

by the majority is one that muddles and contorts the language of the Constitution,

process, and applicable rules, which is, in my view, an unacceptable approach and

a misinterpretation.

      For these reasons, I dissent.

PARIENTE, J., concurs.
CASE NO.: SC18-1573
Page Seventeen


QUINCE, J., dissenting.

      I dissent because while the majority’s solution may be a pragmatic one, it is

not a constitutional one. In this Court’s unanimous order dated October 15, 2018,

the Court granted the petition for writ of quo warranto against Governor Rick

Scott, holding that it was the incoming governor and not Governor Scott who had

the authority to appoint the retiring justices’ successors. We explained:

             The petition for writ of quo warranto against Governor Rick
      Scott is hereby granted. The governor who is elected in the
      November 2018 general election has the sole authority to fill the
      vacancies that will be created by the mandatory retirement of Justices
      Barbara J. Pariente, R. Fred Lewis, and Peggy A. Quince, provided
      the justices do not leave prior to the expiration of their terms at
      midnight between January 7 and January 8, 2019, and provided that
      the governor takes office immediately upon the beginning of his term.
      Governor Scott exceeded his authority by directing the Supreme Court
      Judicial Nominating Commission (“the JNC”) to submit its
      nominations to fill these vacancies by November 10, 2018. The sixty-
      day period after nominations have been certified within which the
      governor is required to make appointments, as set forth in article V,
      section 11(c), of the Florida Constitution begins to run only when the
      governor with the authority to appoint has taken office. As the JNC is
      an independent body, it is not bound by Governor Scott’s deadlines.

League of Women Voters v. Scott, No. SC18-1573, order at 1 (Fla. order filed Oct.

15, 2018).

      Today we are answering the question left open in the October 15 order,

concerning what actions the JNC can engage in that are consistent with the Florida
CASE NO.: SC18-1573
Page Eighteen


Constitution. We are further interpreting article V, section 11(c), of the Florida

Constitution, which provides:

              The nominations shall be made within thirty days from the
      occurrence of a vacancy unless the period is extended by the governor
      for a time not to exceed thirty days. The governor shall make the
      appointment within sixty days after the nominations have been
      certified to the governor.

Art. V, § 11(c), Fla. Const.

      The first and second sentences of this constitutional provision must be read

together. 2 This Court has already held that the sixty days referenced in the second

sentence begins when the new governor takes office. See Scott, No. SC18-1573,

order at 1.

      The question then is when the JNC can make and certify its nominations to

the governor. Although the majority interprets “within thirty days from the

occurrence of a vacancy,” art. V, § 11(c), Fla. Const., to mean “no later than thirty

days after the occurrence of a vacancy,” it does so without a constitutional basis or



      2. “[I]n construing multiple constitutional provisions addressing a similar
subject, the provisions ‘must be read in pari materia to ensure a consistent and
logical meaning that gives effect to each provision.’ ” In re Senate Joint
Resolution of Legislative Apportionment 1176, 83 So. 3d 597, 659 (Fla. 2012)
(quoting Caribbean Conservation Corp. v. Fla. Fish & Wildlife Conservation
Comm’n, 838 So. 2d 492, 501 (Fla. 2003)).
CASE NO.: SC18-1573
Page Nineteen


considering both sentences together. While that might be a practical solution, the

Constitution must prevail. Further, under the majority’s interpretation, there could

be a gap between when the JNC makes its nominations, i.e., up to thirty days

before the governor takes office,3 and the time for the governor to act, i.e., sixty

days after the new governor takes office.

      In my view, the JNC cannot certify its nominations before the new governor

takes office, and the sixty-day period can run only from when the “nominations

have been certified to the governor.” Art. V, § 11(c), Fla. Const. Reading the first

and second sentences together, “within,” as used in article V, section 11(c), must

mean after the vacancies—not before and after. See Judicial Nominating Comm’n,

Ninth Cir. v. Graham, 424 So. 2d 10, 11 (Fla. 1982) (“A nominating commission is

a constitutionally established body, mandated by the constitution to submit the

nominations of three persons to the governor within thirty days following a judicial

vacancy.” (emphasis supplied) (citing art. V, § 11, Fla. Const.)). Therefore, the




       3. Under the majority’s interpretation, this gap could be as long as sixty
days if the thirty-day extension in article V, section 11(c) is utilized, assuming that
there is a governor who is authorized to grant the extension.
CASE NO.: SC18-1573
Page Twenty


JNC may not make or certify its nominations prior to the occurrence of the

vacancies at issue in this case.

      Even if the word “within,” as used in article V, section 11(c), allows the JNC

to make or certify its nominations before the vacancies, the earliest it could do so

would be December 8, 2018—thirty days before the vacancies at issue in this case

occur, assuming the justices complete their terms. The majority’s interpretation of

“within” ignores that we have already determined that the incoming governor will

have the authority to make the appointments at issue in this case, not Governor

Scott. If Governor Scott is unable to make the appointments, he is similarly unable

to utilize the thirty-day extension provided for in article V, section 11(c). Thus, if

“within” is interpreted to go backward and forward, the earliest the JNC can make

or certify the nominations is December 8, 2018. Then, if the new governor so

chooses, he may utilize the thirty-day extension once he assumes office.

      Lastly, because the October 8, 2018, application deadline was set by the JNC

in response to Governor Scott’s unauthorized action, I would require the JNC to
CASE NO.: SC18-1573
Page Twenty-One


reopen the application process at least through December 8, 2018, to allow

additional candidates to apply, as requested by Petitioners and amici. 4

PARIENTE and LEWIS, JJ., concur.

A True Copy
Test:




so
Served:

ELAINE L. THOMPSON
RAOUL G. CANTERO
LASHAWNDA K. JACKSON
SANDY BOISROND
MELBA V. PEARSON
THOMAS D. HALL

      4. Amici include the Florida Association for Women Lawyers—joined by
the Wilkie D. Ferguson, Jr. Bar Association, the Caribbean Bar Association, the
Gwen S. Cherry Black Women Lawyers Association, the Daniel Webster Perkins
Bar Association, Inc., the Haitian Lawyers Association, the Virgil Hawkins Florida
Chapter National Bar Association, and the Fred G. Minnis, Sr. Bar Association, the
George Edgecomb Bar Association—the TJ Reddick Bar Association, and the
South Florida Chapter of the National Black Prosecutors Association.
CASE NO.: SC18-1573
Page Twenty-Two


DANIEL E. NORDBY
TOMIKA COLE
COURTNEY BREWER
CHARISE MORGAN
MEREDITH L. SASSO
VALERIA OBI
MONIQUE D. HAYES
CARMEN MILLER
JONATHAN ANTHONY MARTIN
GEORGE T. LEVESQUE
KRISTINA MILLS
JOHN S. MILLS
ALEXIS LAMBERT
GREGORY SAMUEL REDMON
JENNIFER SHOAF RICHARDSON
JOHN MACIVER
KYLE S. BAUMAN